DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed December 9, 2021 has been entered.  Claims 1-19 remain pending in the application.  The previous objections to the specification and drawings are withdrawn in light of applicant's amendment to the specification and drawings.  The previous objections to claims 8-19 are withdrawn in light of applicant's amendment to claims 8 and 11.  The previous 35 USC 112 rejections of claims 6-19 are withdrawn in light of applicant’s amendment to claims 6-8 and 11.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Shelly Fujikawa on January 25, 2022.  The application has been amended as follows: 
In claim 1 line 5, “at least two of the compression cylinders from” was changed to --at least two compression cylinders of the plurality of compression cylinders which are from--.
In claim 1 line 6, “direct” was deleted.
In claim 1 line 10, “between the gas” was changed to --between and in direct fluid communication with the gas--.

the one or more valves adapted to close such that no gas flows into the at least two compression cylinders;
the supply gas having an inlet pressure at the gas inlet; and
the one or more valves adapted to open allowing flow to a corresponding compression cylinder of the at least two compression cylinders, that has a maximum inlet pressure greater than or equal to the inlet pressure of the supply gas, to route the supply gas from the gas inlet to the corresponding compression cylinder of the at least two compression cylinders, that has a maximum inlet pressure greater than or equal to the inlet pressure of the supply gas.--.
In claim 2 line 1, “each compression cylinder” was changed to --each compression cylinder of the plurality of compression cylinders--.
In claim 3 line 1, “compression cylinders” was changed to --compression cylinders of the plurality of compression cylinders--.
Claim 4 was cancelled.
In claim 8 line 6, “at least two of the compression cylinders from” was changed to --at least two compression cylinders of the plurality of compression cylinders which are from--.
In claim 8 line 7, “direct” was deleted.
In claim 8 line 11, “between the gas” was changed to --between and in direct fluid communication with the gas--.
In claim 11 line 2, “compression in” was changed to --compression in the at least two compression cylinders--.

In claim 19 line 1, “the gas for compression” was changed to --the delivered   gas--.
Reasons for Allowance
Claims 1-3 and 5-19 are allowed.  The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-3 and 5-7, the prior art does not teach a gas compressor comprising all the limitations of claim 1, but more specifically comprising one or more valves disposed between and in direct fluid communication with the gas inlet and the at least two compression cylinders to deliver gas from the gas inlet to only a single stage at one time; the one or more valves adapted to close such that no gas flows into the at least two compression cylinders; the supply gas having an inlet pressure at the gas inlet; and the one or more valves adapted to open allowing flow to a corresponding compression cylinder of the at least two compression cylinders, that has a maximum inlet pressure greater than or equal to the inlet pressure of the supply gas, to route the supply gas from the gas inlet to the corresponding compression cylinder of the at least two compression cylinders, that has a maximum inlet pressure greater than or equal to the inlet pressure of the supply gas.
With respect to claims 8-19, the prior art does not teach a method of delivering gas to a gas compressor comprising all the limitations of claim 8, but more specifically comprising one or more valves disposed between and in direct fluid communication with the gas inlet and the at least two compression cylinders to deliver gas from the gas inlet 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  While Zucchini may teach the limitations of claim 1 as most recently filed, Zucchini does not teach the limitations added to claim 1 above, and which are also found in claim 8 as most recently filed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746